935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronnie Wayne NEILL, Petitioner.
No. 91-8017.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 14, 1991.

On Petition for a Writ of Mandamus.
Ronnie Wayne Neill, petitioner pro se.
DENIED
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Ronnie Wayne Neill, a federal prisoner, petitions this court for a writ of mandamus.  He asks the court to direct the district court to rule on post-judgment motions Neill has filed seeking to vacate his criminal conviction, alleging that the district court has delayed unreasonably.


2
Writs of mandamus are extraordinary writs, and the power to issue them is sparingly exercised.    Kerr v. United States, 426 U.S. 394 (1976).  Neill's petition does not set forth such exceptional circumstances as would warrant the issuance of a writ of mandamus at this time.  We note, however, that the district court has taken no action for over nine months.  Accordingly, we deny Neill's petition without prejudice to his refiling it if the district court fails to act within a reasonable time.  The motion to proceed in forma pauperis is granted.


3
PETITION DENIED.